EXHIBIT 10.2
 
AMENDMENT #1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




ePlus inc. (the "Company"), a Delaware corporation, and Mark P. Marron (the
"Executive") (collectively, the "Parties") have previously entered into an
Amended and Restated Employment Agreement (the "A&R Agreement"), effective
August 1, 2013.  The Parties hereby agree to this Amendment #1 ("Amendment #1"),
to be effective June 9, 2015.


1.    Paragraph 5(a) of the A&R Agreement shall be replaced in its entirety with
the following:


(a)
Effective June 10, 2015, Executive shall receive a base annual salary of five
hundred twenty-five thousand ($525,000 Dollars), which may be increased from
time to time.



No other provision of the A&R Agreement is affected by this Amendment #1.






/s/ Phillip G. Norton
 
/s/ Mark P. Marron
Phillip G. Norton
 
Mark P. Marron
Chief Executive Officer and President
Chief Operating Officer
       
Date:
June 15, 2015
Date:
June 15, 2015
     


